Title: To George Washington from George Clinton, 7 April 1780
From: Clinton, George
To: Washington, George


          
            Dear Sir.
            Poughkeepsie [N.Y.] April 7th 1780
          
          The Legislature of this State at their late Meeting passed a Law for raising 800 Men, to be subject to your Excellency’s Orders, for the Defence of the Frontiers on Condition that Congress should engage to pay and subsist them. Immediately on the passing of this Law I wrote to Congress and transmitted them the Resolutions of the Legislature upon the Subject; but have not yet been favored with an Answer. The late Incursions of the Savages at Skeensboro’ & on the Frontiers of Tryon County have filled the Minds of the Inhabitants with the most dreadful

Apprehensions and they are daily abandoning their Settlements and retiring into the interior Part of the Country; which all the Countenance & Protection I am able to give them with the Militia is not sufficient to prevent.
          These People influenced by a Sense of their Danger have frequently requested me to apply to your Excellency for a Detachment of Continental Troops to be stationed among them which I have hitherto declined, from the little Hopes I had that the situation of the Army would enable your Excellency to comply with the Request. I am now informed that they have of their own accord addressed a Petition to your Excellency on the Subject which the Bearer hereof is to present & I have therefore thought it necessary to inform you of the Measures taken by the State and to request that your Excellency will be pleased to interest Yourself in obtaining a favorable and speedy Determination of Congress with respect to the Levies offered by the State for this Service if no other Relief can be afforded. I take the liberty of enclosing to your Excellency a Copy of my Letter to Congress and am with the highest Respect & Esteem Dear Sir Your Excellency’s most Obedt Servant
          
            Geo: Clinton
          
          
            P.S. I am not possessed of a Second Copy of the Resolution of the Legislature on this Subject—their Records are in Albany.
          
        